González, J.
¶1 — Petitioner Derrick Robert Evans stole a business check from the small business where he worked, made the check out to himself for $500, then forged a signature on the check and cashed it. Evans was charged with identity theft and convicted after a bench trial. See RCW 9.35.020(1) (“No person may knowingly obtain, possess, use, or transfer a means of identification or financial information of another person, living or dead, with the intent to commit... any crime.”); see also RCW 9.35.005(4) (citing RCW 9A.04.110); RCW 9A.04.110(17) (defining “person” to include “any natural person and, where relevant, a corporation”). Evans now challenges his conviction on the ground that RCW 9.35.020 (the identity theft statute) criminalizes theft of a natural person’s identity but does not criminalize theft of a corporate identity — or, in the alternative, that the statute is unconstitutionally vague.
¶2 We reject Evans’s arguments and affirm the Court of Appeals. The plain language and legislative history of the identity theft statute demonstrate that theft of a corporate identity is a crime. The identity theft statute provided fair warning to Evans and other persons and contains suffi*191ciently objective standards for purposes of enforcement. We thus affirm Evans’s conviction.
I. FACTS AND PROCEDURAL HISTORY
¶3 In October 2009, Evans stole a business check from his employer, a small company called Allube Inc., which was engaged in the business of automobile maintenance and repair in Grays Harbor County, Washington. Evans forged a name on the stolen check and cashed it for $500. He was charged with second degree identity theft in violation of RCW 9.35.020(3). Evans was convicted after a bench trial and sentenced to 6 months in jail, followed by 12 months of community custody.
¶4 Evans appealed, arguing that the identity theft statute either does not proscribe theft of a corporate identity or is unconstitutionally vague. The Court of Appeals upheld Evans’s conviction in a published opinion, holding that RCW 9.35.020 proscribes theft of a corporate identity, provides fair warning that theft of a corporate identity is a crime, and establishes sufficient standards for enforcement. State v. Evans, 164 Wn. App. 629, 265 P.3d 179 (2011). We granted discretionary review.
II. STANDARD OF REVIEW
¶5 Issues of statutory construction and constitutionality are questions of law subject to de novo review. State v. Bradshaw, 152 Wn.2d 528, 531, 98 P.3d 1190 (2004).
III. ANALYSIS
¶6 We reject Evans’s arguments. First, the plain language and legislative history of the identity theft statute establish that the statute protects both individual and corporate identities. The legislature intended to protect small businesses and other corporations as well as natural persons from the substantial harms caused by identity *192theft, whether in the form of stolen checks, fraudulent loans, or the myriad other ways identity theft can occur.
¶7 Second, as a matter of due process, the identity theft statute is not unconstitutionally vague. The statute provides fair warning to Evans and others that theft of a corporate identity can be punished as a crime. The mere fact that a term or phrase requires interpretation is not sufficient to render a criminal statute void for vagueness. Further, application of the statute to theft of corporate identities is not inherently subjective. The relevant standards are clear and workable, and there is no substantial risk of arbitrary enforcement. We affirm Evans’s conviction for these reasons.
1. Statutory Interpretation
¶8 We must determine, according to our established principles of statutory interpretation, whether the identity theft statute is intended to protect corporations from theft of the corporate identity. The purpose of statutory interpretation is “to determine and give effect to the intent of the legislature.” State v. Sweany, 174 Wn.2d 909, 914, 281 P.3d 305 (2012); State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003); In re Pers. Restraint of Williams, 121 Wn.2d 655, 663, 853 P.2d 444 (1993).
¶9 When possible, we derive legislative intent solely from the plain language enacted by the legislature, considering the text of the provision in question, the context of the statute in which the provision is found, related provisions, and the statutory scheme as a whole. State v. Ervin, 169 Wn.2d 815, 820, 239 P.3d 354 (2010); Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9-10, 43 P.3d 4 (2002). Plain language that is not ambiguous does not require construction. State v. Delgado, 148 Wn.2d 723, 727, 63 P.3d 792 (2003); State v. Wilson, 125 Wn.2d 212, 217, 883 P.2d 320 (1994).
¶10 If more than one interpretation of the plain language is reasonable, the statute is ambiguous and we must *193then engage in statutory construction. City of Seattle v. Winebrenner, 167 Wn.2d 451, 456, 219 P.3d 686 (2009); State v. Jacobs, 154 Wn.2d 596, 600-01, 115 P.3d 281 (2005). We may then look to legislative history for assistance in discerning legislative intent. Ervin, 169 Wn.2d at 820; State v. Bash, 130 Wn.2d 594, 601, 925 P.2d 978 (1996).
¶11 If a penal statute is ambiguous and thus subject to statutory construction, it will be “strictly construed” in favor of the defendant. State v. Hornaday, 105 Wn.2d 120, 127, 713 P.2d 71 (1986); Wilson, 125 Wn.2d at 216-17; Jacobs, 154 Wn.2d at 601. This means that we will interpret an ambiguous penal statute adversely to the defendant only if statutory construction “clearly establishes” that the legislature intended such an interpretation. Winebrenner, 167 Wn.2d at 462. Otherwise, if the indications of legislative intent are “insufficient to clarify the ambiguity,” we will then interpret the statute in favor of the defendant. In re Post Sentencing Review of Charles, 135 Wn.2d 239, 250 & n.4, 252-53, 955 P.2d 798 (1998). This is known as “the rule of lenity.” Id. at 250 n.4; Jacobs, 154 Wn.2d at 601. Requiring a relatively greater degree of confidence when resolving ambiguities within penal statutes against criminal defendants helps further the separation of powers doctrine and guarantees that the legislature has independently prohibited particular conduct prior to any criminal law enforcement. See United States v. Bass, 404 U.S. 336, 348-49, 92 S. Ct. 515, 30 L. Ed. 2d 488 (1971); United States v. Wiltberger, 18 U.S. (5 Wheat) 76, 95, 5 L. Ed. 37 (1820); cf. State v. Rice, 174 Wn.2d 884, 901, 279 P.3d 849 (2012) (noting “the substantial liberty interests at stake” within the criminal justice system and the “ ‘awesome consequences’ ” of criminal prosecution and thus “the need for numerous checks against corruption, abuses of power, and other injustices” (internal quotation marks omitted) (quoting State v. Pettitt, 93 Wn.2d 288, 294-95, 609 P.2d 1364 (1980))).
¶12 In sum, our interpretation of a penal statute will be either the only reasonable interpretation of the plain lan*194guage or, if there is no single reasonable interpretation of the plain language, then whichever interpretation is clearly established by statutory construction or, if there is no such clearly established interpretation, then whichever reasonable and justifiable interpretation is most favorable to the defendant. As explained below, although the plain language of the identity theft statute is ambiguous on its own, the relevant legislative history clearly establishes that the legislature intended to protect small businesses and other corporations from identity theft. Thus, the rule of lenity does not apply and we interpret the statute adversely to Evans.

a. Plain Language

¶13 The plain language of RCW 9.35.020 does not resolve whether corporations are included within the class of potential direct victims of identity theft. The statute prohibits any “person” from obtaining or using a “means of identification” or “financial information” of “another person, living or dead,” with the intent to commit a crime. RCW 9.35.020. Although “person” often refers to an individual human being, “its meaning varies within the RCW” in distinct legal contexts and for particular purposes. Segaline v. Dep’t of Labor & Indus., 169 Wn.2d 467, 473, 238 P.3d 1107 (2010). For purposes of chapter 9.35 RCW, “person” is defined by reference to RCW 9A.04.110, which defines “person” as “any natural person and, where relevant, a corporation, joint stock association, or an unincorporated association.” RCW 9A.04.110(17); see RCW 9.35.005(4). Although corporations, “by their very nature as artificial creatures, are impersonal, possessing neither emotions nor sentiments,” Grayson v. Curtis Publ’g Co., 72 Wn.2d 999, 1014, 436 P.2d 756 (1967) (Hale, J., dissenting), the “ ‘corporate personality is a fiction’ ” sometimes “ ‘intended to be acted upon as though it were a fact,’ ” Tyee Constr. Co. v. Dulien Steel Prods., Inc., 62 Wn.2d 106, 112, 381 P.2d 245 (1963) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, *195316, 66 S. Ct. 154, 90 L. Ed. 95 (1945)). Because the legislature, for purposes of the identity theft statute, has specifically defined the term “person” to include corporations “where relevant,” we must adhere to that definition for purposes of statutory interpretation and consider whether corporations are relevant in the context of identity theft. See State v. Sullivan, 143 Wn.2d 162, 175, 19 P.3d 1012 (2001); State v. Yancy, 92 Wn.2d 153, 156, 594 P.2d 1342 (1979); cf. J.L. Cooper & Co. v. Anchor Sec. Co., 9 Wn.2d 45, 69, 113 P.2d 845 (1941) (“ ‘All fictions of law have been introduced for the purpose of convenience and to subserve the ends of justice.’ ” (quoting State ex rel. Att’y Gen. v. Standard Oil Co., 49 Ohio St. 137, 177, 30 N.E. 279 (1892))).
¶14 Corporations, especially small businesses, are clearly relevant in this context as potential direct victims of identity theft. A third party’s use of a corporation’s “means of identification” or “financial information” easily could “result in significant harm to [the corporation’s] privacy, financial security, and other interests” — precisely the type of harm that the identity theft statute is intended to prevent. RCW 9.35.001; see, e.g., United States v. Hilton, No. 5:10CR2, 2010 WL 2926055, at *3, 2010 U.S. Dist. LEXIS 75082, at *8 (W.D.N.C. July 23, 2010) (unpublished) (“[Corporate identity theft is no less damaging than personal identity theft, as this case illustrates. The alleged theft of the Woodsmiths Company name in this case is claimed to have led to the ruin of the company and the loss of jobs for all of its employees.”); State v. McVay, noted at 157 Wn. App. 1004, 2010 WL 2904148, at *1, 2, 2010 Wash. App. LEXIS 1548, at *1-5 (unpublished)1 (corporation was direct victim of identity *196theft); State v. Meske, noted at 149 Wn. App. 1002, 2009 WL 449071, at *1, 2009 Wash. App. LEXIS 593, at *1 (unpublished) (same); cf. Steele v. State, 85 Wn.2d 585, 592-93, 537 P.2d 782 (1975) (noting that corporations are afforded a limited “ ‘right to privacy’ ” under the law (quoting United States v. Morton Salt Co., 338 U.S. 632, 652, 70 S. Ct. 357, 94 L. Ed. 401 (1950))). Indeed, both “financial information” and “means of identification” are defined to include items that would be considered personal and sensitive information for a corporation as a legal person. See RCW 9.35.005(1) (“financial information” includes “[a]ccount numbers and balances [,] . . . [c]odes, passwords, . . . tax identification numbers, . . . and other information held for the purpose of account access or transaction initiation”); RCW 9.35.005(3) (“means of identification” includes “[a] current or former name of the person, telephone number, an electronic address, ... or tax identification number”); see also RCW 9.35.001 (legislature intended to prevent misuse of “personal and sensitive information”).
¶15 Under RCW 9.35.020(1), a victim of identity theft must be “another person, living or dead,” and corporations can qualify in one of two ways. First, all corporations simply can be considered dead in at least one sense of the term. See Webster’s Third New International Dictionary 579 (2002) (defining “dead” as “incapable of feeling or of being stirred emotionally or intellectually” or instead as “not naturally endowed with life : inanimate, inert”). Second, in the alternative, a corporation considered a “person” also can be considered “living or dead” depending on whether it remains in operation or instead has been dissolved. See, e.g., Weymouth v. Oudin, 56 Wash. 315, 315, 105 P. 1027 (1909) (“[A] corporation . . . was dissolved by decree .... But though the legal entity is dead, the present action goes to show that its discordant elements still live.”). In this sense, “living” can be defined as “active, effective, [and] functioning,” while “dead” can be defined as “lacking power or effect,” as in “a dead law” or a dead human being. Webster’s, *197supra, at 579, 1324. On numerous occasions, Washington courts have referred to corporations as living or dead in this manner. See Ballard Square Condo. Owners Ass’n v. Dynasty Constr. Co., 158 Wn.2d 603, 621, 146 P.3d 914 (2006) (J.M. Johnson, J., concurring) (acknowledging the “common law notion that a corporation died at dissolution”); Pacesetter Real Estate, Inc. v. Fasules, 53 Wn. App. 463, 468, 767 P.2d 961 (1989) (noting that “once [the] reinstatement period passes, [a] corporation is ‘dead’ ” (quoting Globe Constr. Co. v. Yost, 173 Wash. 522, 527, 23 P.2d 892 (1933))); Clark v. Groger, 102 Wash. 188, 192, 172 P. 1164 (1918) (argument regarding a “dead corporation’s debts”); State ex rel. Dyer v. Middle Kittitas Irrig. Dist., 56 Wash. 488, 495, 106 P. 203 (1910) (“The real defendant is the corporation, which still lives and which must act through agents.”); Hawley v. Bonanza Queen Mining Co., 61 Wash. 90, 91, 111 P. 1073 (1910) (“ ‘The complete dissolution of a corporation destroys its capacity to be sued at law because a judgment can no more be rendered against a dead corporation than against a dead man.’ ”); Oilure Mfg. Co. v. Pidduck-Ross Co., 38 Wash. 137, 143, 80 P. 276 (1905) (denoting where the “plaintiff company lives and does business”); Sherron Assocs. Loan Fund V v. Galaxy Gaming Corp., noted at 140 Wn. App. 1013, 2007 WL 2358592, at *3, 2007 Wash. App. LEXIS 2479, at *9 (unpublished)2 (“Dead corporations may have successors just as dead people do.”); cf., e.g., Wachovia Sec., LLC v. Banco Panamericano, Inc., 674 F.3d 743, 753 (7th Cir. 2012) (“Loop’s counsel also represented that Loop was a ‘dead company.’ ”); Amalgamated Sugar Co. v. Vilsack, 563 F.3d 822, 836 (9th Cir. 2009) (transaction “was attempting to resurrect a dead company”); Allee v. Medrano, 416 U.S. 802, 811, 94 S. Ct. 2191, 40 L. Ed. 2d 566 (1974) (noting that “appellee union remains very much a live organization”); In re United Sec. Trust Co., 321 Pa. 276, *198285, 184 A. 106 (1936) (“[D]esirable uniformity of administration will be attained by applying the Bankruptcy Rule in all cases of the distribution of the assets of insolvents whether living or dead, individual or corporate, and ... the Bankruptcy Rule should hereafter be considered of general application.” (emphasis added)). Under either of these reasonable interpretations, a corporation considered a “person” also can be considered “living or dead” and thus a corporation can be a victim of identity theft under RCW 9.35.020. Cf. Popular Merch. Co. v. “21” Club, Inc., 343 F.2d 1011, 1015 (C.C.P.A. 1965) (holding that corporations were included within statutory phrase “persons living or dead”).
¶16 An alternative interpretation, excluding corporations as potential victims, is also reasonable based on the plain language of the identity theft statute. “Living or dead” can refer specifically to biologically active or previously biologically active beings, which would apply only to natural persons and not corporations. See Webster’s, supra, at 579, 1324 (defining “living” as “not dead” and “exhibiting the life or motion of nature,” and defining “dead” as “having ended existence as a living or growing thing — used of organisms”). Related provisions do lend support to this interpretation. The statutory definition of “means of identification” provides some examples relevant only to natural persons, although the list is not exclusive or exhaustive, and as noted above, it includes some examples applicable to corporations as well. See RCW 9.35.005(3) (“means of identification” includes “a social security [number]” and “unique biometric data”). Likewise, “financial information” is defined as “information identifiable to the individual,” RCW 9.35.005(1) (emphasis added), and “individual” ordinarily refers to an individual human being, see, e.g., RCW 19-.215.010(3), but that is not always the case, see, e.g., Clinton v. City of New York, 524 U.S. 417, 428-29 & n.13, 118 S. Ct. 2091, 141 L. Ed. 2d 393 (1998) (“[I]n the context of the entire section Congress undoubtedly intended the word 'individual’ to be construed as synonymous with the word *199‘person.’ ”). Adding to the potential confusion, “means of identification” is defined as information “personal to or identifiable with an individual or other person . . . .” RCW 9.35.005(3) (emphasis added). Although interpreting “living or dead” to exclude corporations as potential victims of identity theft would be relatively contrary to the apparent purposes of the identity theft statute, this interpretation does appear to be at least reasonable. Thus, we must turn to legislative history to resolve the ambiguity.

b. Legislative History

 ¶17 The legislative history of the identity theft statute clearly indicates that the legislature intended to protect small businesses and other corporations from identity theft. The crime of identity theft was first established in 1999, Laws of 1999, ch. 368, § 3, and then amended in relevant part in 2001, Laws of 2001, ch. 217, §§ 1, 7, 9. The legislative history also includes various relevant and probative committee hearings and floor debates concerning these enactments. Cf. Cosmo. Eng’g Grp., Inc. v. Ondeo Degremont, Inc., 159 Wn.2d 292, 304, 149 P.3d 666 (2006) (relying on relevant recordings of committee hearings and floor debates to discern legislative intent); Lutheran Day Care v. Snohomish County, 119 Wn.2d 91, 104-05, 829 P.2d 746 (1992) (court will consider all materials that are “sufficiently probative” of legislative intent). This legislative history clearly establishes the legislature’s intent to prevent harm to small businesses and other corporations caused by identity theft.
¶18 As originally enacted, the crime of identity theft included corporations as potential victims. The crime consisted of the “use” or “transfer” of any “means of identification” of “another person,” and the phrase “living or dead” was absent. Laws of 1999, ch. 368, § 3(1). Although the term “person” was not defined, a related provision of the same section made clear that businesses were included. See id. § 3(4) (“If the person violating this section is a business that *200repeatedly violates this section, that person also violates the consumer protection act, chapter 19.86 RCW.” (emphasis added)); see also id. § 3(1) (prohibiting any “person” from stealing the identity of “another person”); cf. Medcalf v. Dep’t of Licensing, 133 Wn.2d 290, 301, 944 P.2d 1014 (1997) (“We are bound to construe the word ... as having the same meaning in each subsection of the same statutory section.”).3 Leading up to this initial enactment, the legislature had been presented with testimony from a small number of actual victims of identity theft. See Hr’g on H.B. 1250 Before the H. Fin. Insts. & Ins. Comm. (Feb. 9, 1999), audio recording by TVW, Washington State’s Public Affairs Network, available at http://www.tvw.org; see also Hr’g on S.B. 1250 Before the S. Commerce, Trade, Hous., & Fin. Insts. Comm. (Mar. 23, 1999).4 The primary and most vocal witness testified that a large bundle of her checks had been stolen and then distributed among a large number of people and used at various commercial establishments; this created an administrative nightmare and damaged the victim’s credit rating. H. Fin. Insts. & Ins. Comm., supra, at 4 min., 52 sec. The same harms could easily befall a small business; indeed, the same victim testified that her investigation uncovered numerous other victims of identity theft, including one person she identified as a merchant. S. Commerce, Trade, Hous., & Fin. Insts. Comm., supra, at 1 hr., 11 min., 15 sec. Although the focus clearly was on natural persons as victims, small businesses and other corporations were also relevant and there was no reason to exclude them from the protection of the statute — and as noted above, the plain language of the bill demonstrates that they were indeed included. The bill moved through committee easily and was passed unanimously and without substantial discussion or debate before the House or Sen*201ate. Laws of 1999, ch. 368; see H. Floor Debate on Substitute H.B. 1250 (Mar. 4, 1999), at 1 hr., 9 min., 36 sec.; S. Floor Debate on Substitute H.B. 1250 (Apr. 14,1999,1:30 p.m.), at 2 hr., 54 min., 53 sec.; H. Floor Debate on Substitute H.B. 1250 (Apr. 23, 1999, 1:30 p.m.), at 2 min., 45 sec.
 ¶19 In 2001, the legislature sought to broaden and strengthen the identity theft provisions and related statutory provisions — not to exclude small businesses from the ambit of the statute. The 2001 amendments in part expanded (1) the type of underlying activity prohibited, to include “obtaining” and “possessing” in addition to “using” or “transferring;” (2) the information and items protected, to include “financial information” in addition to “means of identification;” and (3) the necessary mens rea, from the intent to unlawfully harm or commit a felony to the intent to commit any crime. See Laws of 2001, ch. 217, § 9(1). Accordingly, the bill was described to the legislature as strengthening the identity theft provisions. See, e.g., H. Floor Debate on Engrossed Substitute S.B. 5449 (Apr. 11, 2001, 10:00 a.m.), at 51 min., 54 sec. Testimony to the legislature in support of the 2001 amendments identified various potential forms of identity theft, including credit card fraud, theft of communication services, banking fraud, and loan fraud — forms of identity theft that clearly and directly threaten small businesses and other corporations as well as natural persons. See Hr’g on S.B. 5449 Before the S. Labor, Commerce, & Fin. Insts. Comm. (Jan. 29,2001), at 41 min., 22 sec. — 43 min., 40 sec. One witness in support of the amendments emphasized that strengthening the identity theft provisions was important for those who rely on “revolving lines of credit,” such as “ranchers and farmers,” noting that “in the farming and ranching business, we can ill-afford any more losses.” Id. at 32 min., 39 sec. — 33 min., 44 sec. Further, a representative from the Association of Washington Businesses noted that one of its member businesses had been a victim of identity theft. Id. at 1 hr., 4 min., 12 sec. The initial proponent of the bill in the *202House even opened his remarks by noting that identity theft is “a crime that victimizes both consumers and businesses” and that it was “a growing crime.” H. Floor Debate on Substitute H.B. 1250 (Apr. 11, 2001, 10:00 a.m.), at 51 min., 38 sec.; cf. In re Marriage of Kovacs, 121 Wn.2d 795, 807-08, 854 P.2d 629 (1993) (noting that the “remarks of... a prime sponsor and drafter of the bill” can assist in determining legislative intent). The 2001 amendments were passed unanimously in the House and Senate. Laws of 2001, ch. 217. The legislature clearly did not intend to exclude small businesses and other corporations from the protections of the identity theft statute.
¶20 The phrase “living or dead” was also added by the 2001 enactment, but that phrase was not mentioned or discussed before any committee or on the floor of the House or the Senate. See S. Labor, Commerce, & Fin. Inst. Comm., supra, at 1 sec.; Hr’g on Engrossed Substitute S.B. 5449 Before the H. Fin. Insts.& Ins. Comm. (Mar. 28, 2001), at 26 min., 17 sec.; S. Floor Debate (Mar. 13, 2001,4:00 p.m.), at 1 hr., 50 min., 42 sec.; H. Floor Debate on Engrossed Substitute H.B. 5449 (Apr. 11, 2001, 10:00 a.m.), at 51 min., 19 sec.; S. Floor Debate (Apr. 16, 2001), at 2 hr., 14 min., 45 sec. The addition of the phrase obviously was meant to clarify that the class of potential victims under the statute was broader than what otherwise might have been thought. Numerous federal courts have had to address whether dead persons can be victims under the federal identity theft statute precisely because of the absence of any such clarification. See United States v. Zuniga-Arteaga, 681 F.3d 1220 (11th Cir. 2012); United States v. Maciel-Alcala, 612 F.3d 1092 (9th Cir. 2010); United States v. Kowal, 527 F.3d 741 (8th Cir. 2008); United States v. Jimenez, 507 F.3d 13 (1st Cir. 2007). The legislative history shows that the legislature intended to broaden and strengthen the identity theft provisions, in part to protect small businesses and other corporations, and the phrase “living or dead” was meant to ensure a broad rather than a narrow reading of the identity *203theft statute. It would be unjustifiable in light of the legislative history to interpret the phrase “living or dead” as narrowing the class of potential victims of identity theft by excluding corporations.
¶21 Given the testimony and remarks before the legislature, the types of harms the legislature was seeking to prevent, the context of the prior version of the statute protecting corporations as victims, and the apparent motivation underlying the 2001 amendments, the legislative history clearly establishes that the “living or dead” provision was intended only to ensure a broad scope to the identity theft statute, not to exclude corporations as potential victims. Thus, “living or dead” must be interpreted to describe corporations as well as natural persons, both of which are classes of potential victims of identity theft under RCW 9.35.020. The rule of lenity does not apply.
2. Vagueness
¶22 The identity theft statute is not unconstitutionally vague. The mere need for statutory construction does not render a statute unconstitutional. To the contrary, “no more than a reasonable degree of certainty can be demanded” and “one who deliberately goes perilously close to an area of proscribed conduct shall take the risk that he may cross the line.” Boyce Motor Lines, Inc. v. United States, 342 U.S. 337, 340, 72 S. Ct. 329, 96 L. Ed. 367 (1952). The identity theft statute gives fair warning that misappropriation of a corporate check with the intent to commit a crime is criminal conduct subject to prosecution, and the statute provides sufficiently objective standards for purposes of enforcement. Thus, the identity theft statute is not unconstitutionally vague.

a. Fair Warning

¶23 The identity theft statute provides the “fair warning” that is required by the due process clause in order to enforce criminal laws. Fair warning is required “so citizens *204‘may plan their activity accordingly and freely enjoy those activities which are not expressly illegal.’ ” Sullivan, 143 Wn.2d at 181 (quoting State v. Crediford, 130 Wn.2d 747, 766, 927 P.2d 1129 (1996) (Sanders, J., concurring)). Although no citizen is likely to review all penal statutes, requiring that penal statutes give fair warning in advance allows for criminal laws to be subjected to general public scrutiny and allows each person to investigate if he or she is unsure about the legality of certain conduct. Thus, a penal statute must “define the criminal offense with sufficient definiteness that ordinary persons can understand what conduct is proscribed,” but this test “does not require impossible standards of specificity or absolute agreement because some measure of vagueness is inherent in the use of our language.” Id. at 181-82.
¶24 We have found statutes to be unconstitutionally vague for failure to provide fair warning only in “exceptional cases,” City of Seattle v. Eze, 111 Wn.2d 22, 28, 759 P.2d 366 (1988), such as when important statutory terms were extremely hazy and remained entirely undefined, see State v. Williams, 144 Wn.2d 197, 204-06, 26 P.3d 890 (2001) (“mental health”); City of Bellevue v. Lorang, 140 Wn.2d 19, 30, 992 P.2d 496 (2000) (“legitimate communication”); State v. Richmond, 102 Wn.2d 242, 244, 683 P.2d 1093 (1984) (“lawful excuse”); City of Seattle v. Pullman, 82 Wn.2d 794, 798, 514 P.2d 1059 (1973) (“loitering”), or when prohibited conduct was defined by reference to an ever-changing federal publication not readily available to the public, see State v. Dougall, 89 Wn.2d 118, 121-22, 570 P.2d 135 (1977) (“It is unreasonable to expect an average person to continually research the Federal Register to determine what drugs are controlled substances____”), or when an important term involved too many variables and its application would be uncertain in any given case, City of Seattle v. Rice, 93 Wn.2d 728, 731-32, 612 P.2d 792 (1980) (“lawful order”). In contrast, we have not found statutes to be unconstitutionally vague simply because of the presence of ambiguity and the *205need for statutory construction. See In re Contested Election of Schoessler, 140 Wn.2d 368, 388-91, 998 P.2d 818 (2000); State v. Grisby, 97 Wn.2d 493, 500-02, 647 P.2d 6 (1982); Yancy, 92 Wn.2d at 156-57; Bash, 130 Wn.2d at 601.
¶25 Evans complains about the definition of “person” including corporations only “where relevant” and the need to interpret the phrase “living or dead,” and argues that the identity theft statute is unconstitutionally vague as a result. This argument fails because “[t]he fact that a statute requires interpretation does not make it void for vagueness.” Seven Gables Corp. v. MGM/UA Entm’t Co., 106 Wn.2d 1, 12, 721 P.2d 1 (1986). “Few statutes could withstand a test so strict.” Id.
¶26 The legislature is free to define the term “person” to include corporations “where relevant.” The meaning of any given term is allowed to depend on context, including related statutes and underlying legislative purposes. See State v. Watson, 160 Wn.2d 1, 8, 11, 154 P.3d 909 (2007); Haley v. Med. Disciplinary Bd., 117 Wn.2d 720, 741, 818 P.2d 1062 (1991) (“If a statute can be interpreted so as to have as a whole the required degree of specificity, then it can withstand a vagueness challenge despite its use of a term which, when considered in isolation, has no determinate meaning.”). Further, the concept of relevance is easily understood and applied. See In re Pers. Restraint of Adolph, 170 Wn.2d 556, 569 n.l, 243 P.3d 540 (2010) (applying statute allowing the admission of certain records into evidence only “where relevant” (emphasis omitted)). Defining the term “person” to include corporations where relevant provides the “sufficiently definite warning” that due process requires, even if the relevance of corporations may sometimes be relatively uncertain in particular contexts. Jordan v. De George, 341 U.S. 223, 231, 71 S. Ct. 703, 95 L. Ed. 886 (1951); see Eze, 111 Wn.2d at 27 (“ ‘[I]f men of ordinary intelligence can understand a penal statute, notwithstanding some possible areas of disagreement, it is not wanting in certainty.’ ” (quoting State v. Maciolek, 101 *206Wn.2d 259, 265, 676 P.2d 996 (1984))); Watson, 160 Wn.2d at 11 (statute is not unconstitutionally vague so long as “[o]rdinary people need not guess blindly at [its] meaning”); Maciolek, 101 Wn.2d at 266 (statute is not unconstitutionally vague “if the general area of conduct against which it is directed is made plain”).
¶27 Likewise, the need to interpret the phrase “living or dead” does not render the identity theft statute so vague as to be unconstitutional. A statute that is facially ambiguous often still provides fair warning of a broad, reasonable interpretation of the statute. That is why the rule of lenity is applied in favor of the defendant only after considering both plain language and legislative history to resolve apparent ambiguities. See State v. Hirschfelder, 170 Wn.2d 536, 546, 242 P.3d 876 (2010); Charles, 135 Wn.2d at 250 n.4; Winebrenner, 167 Wn.2d at 462. The average person is not expected to research legislative history to determine the meaning of a penal statute; the statute need only give fair warning. The identity theft statute defines the term “person” to include corporations and then denotes potential victims of identity theft as any persons “living or dead,” which reasonably could include corporations. Thus, the identity theft statute provides fair warning that corporations are potential victims of identity theft.
¶28 The doctrine of unconstitutional vagueness is concerned with inherently hazy or variable (as opposed to merely ambiguous) terms. In this case, the identity theft statute protects any “person, living or dead” and the term “person” includes corporations insofar as they are relevant. The statute makes clear the general area of conduct that is prohibited and the plain language also clearly suggests, even if not definitively, that theft of a corporate identity is included within that prohibition. The mere fact that there are two reasonable interpretations of the statute’s plain language — including or excluding corporations as victims— does not render the statute void for vagueness. In sum, the statute provides fair warning that obtaining or using a *207corporate check with the intent to commit fraud, theft, or any other crime is itself punishable as a crime.

b. Arbitrary Enforcement

¶29 The identity theft statute also provides sufficiently objective standards for purposes of enforcement. The mere fact that statutory construction is necessary to determine whether corporations are included in the class of victims does not render the statute unconstitutional due to a risk of arbitrary enforcement.
¶30 Due process requires criminal statutes to establish workable standards that ensure the law will be enforced “in a nonarbitrary, nondiscriminatory manner.” City of Spokane v. Neff, 152 Wn.2d 85, 89, 93 P.3d 158 (2004). A lack of objective standards allows “police officers, judge, and jury to subjectively decide what conduct the statute proscribes ... in any given case.” Maciolek, 101 Wn.2d at 267. We have found statutes unconstitutionally vague in this regard when they have relied upon “inherently subjective terms” that are amenable to numerous varying and arbitrary interpretations from one case to another. Id. (citing cases); see also, e.g., Neff, 152 Wn.2d at 91 (“known prostitute”); Pullman, 82 Wn.2d at 799 (“loitering”).
¶31 The identity theft statute does not rely on any such inherently subjective terms — it simply involves a phrase that is ambiguous on its face as between two discrete alternatives but that is resolved by the legislative history of the statute. The statute is limited in its ambiguity prior to construction, establishes objective standards by which a defendant’s guilt can be measured and, once properly construed, is straightforward and unambiguous. The identity theft statute is not unconstitutionally vague.
IV. CONCLUSION
f 32 We affirm the Court of Appeals and uphold Evans’s conviction. The identity theft statute includes corporations *208as potential victims of identity theft. The statute provides fair warning and establishes objective standards to determine guilt.
Madsen, C.J.; C. Johnson, Owens, Fairhurst, J.M. Johnson, and Stephens, JJ; and Chambers, J. Pro Tem., concur.

 Consistent with GR 14.1(a), which prohibits parties from citing an unpublished opinion of the Court of Appeals as an authority, we are citing to such opinions in this instance not as precedent but only to show that in actual practice, identity theft has been known to cause harm to corporations. Cf. Dahl-Smyth, Inc. v. City of Walla Walla, 148 Wn.2d 835, 839 & n.4, 64 P.3d 15 (2003) (citing to unpublished opinion not as precedent but instead because it had influenced the proceedings below).


 We are citing to an unpublished opinion in this instance not as legal precedent but only to show that, in actual fact, the terms “living” and “dead” have been used regularly and reasonably to describe corporations. See supra note 1.


 Evans’s counsel incorrectly asserts that “person” was explicitly defined to include “an individual, partnership, corporation, or association,” but that definition was directed to another section of the bill. See Laws of 1999, ch. 368, § 2(3).


 Recordings of all committee hearings and floor debates cited herein were recorded by TVW, Washington State Public Affairs network, and are available at http://www.tvw.org.